PROSPECTUS Filed Pursuant to Rule 424(b)(3) Registration No. 333-216063 Viking Therapeutics, Inc. 9,965,956 Shares of Common Stock This prospectus relates to the resale by the investors listed in the section of this prospectus entitled “Selling Stockholders” (the “Selling Stockholders”), of up to 9,965,956 shares of our common stock, par value $0.00001 per share (the “Common Stock”).The 9,965,956 shares of Common Stock consist of: (i) 5,902,137 shares of Common Stock (the “Shares”), (ii) up to 960,000 shares of Common Stock issuable upon exercise of an outstanding warrant to purchase shares of Common Stock (the “Ligand Warrant”), (iii) up to 82,500 shares of Common Stock issuable upon exercise of an outstanding warrant to purchase shares of Common Stock issued to Laidlaw (as defined below), the sole book-running manager of our initial public offering (the “Laidlaw Warrant” and, together with the Ligand Warrant, the “Warrants”), and (iv) up to 3,021,319 shares of Common Stock issuable upon conversion of an outstanding Secured Convertible Promissory Note issued by us to Ligand Pharmaceuticals Incorporated (“Ligand”) on May 21, 2014 (the “Note”), based on the $1,955,139 in principal amount of the Note currently outstanding, accrued but unpaid interest through May 21, 2017 (the maturity date of the Note) and $1.33, the volume weighted-average closing price of our Common Stock for the 30 days prior to January 31, 2017.The Ligand Warrant is subject to a blocker provision (the “Warrant Blocker”), which restricts the exercise of the Warrant if, as a result of such exercise, Ligand, together with its affiliates and any other person whose beneficial ownership of Common Stock would be aggregated with Ligand’s for purposes of Section 13(d) of the Securities Exchange Act of 1934, as amended, would beneficially own in excess of 49.99% of our then issued and outstanding shares of Common Stock (including the shares of Common Stock issuable upon such exercise), as such percentage ownership is determined in accordance with the terms of the Ligand Warrant. The Laidlaw Warrant became exercisable on the one year anniversary of the date of issuance, has a term of five years from the date of issuance and has an exercise price of $10.00 per share of Common Stock.
